Citation Nr: 1133603	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate cancer, claimed as a residual of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for prostate cancer as due to Agent Orange.

The issue of service connection for hypertension as due to exposure to Agent Orange or secondary to prostate cancer has been raised by the record (see the January 2008 claim, July 2009 notice of disagreement (NOD) and August 2009 revision of NOD), but has not been adjudicated.  Therefore, the Board does not have jurisdiction over the claim for service connection for hypertension, and this claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to certification of the Veteran's claim to the Board in June 2010, on May 28, 2010, the Veteran submitted additional evidence in the form of a statement submitted with:  associated academic research, prior Board decisions, a VA report (Zumwalt Report), an amicus brief submitted to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) from a separate case, and a report from the Institute of Medicine, as well as copies of certain statutes.  

This statement and evidence was submitted after the issuance of the May 11, 2010 supplemental statement of the case (SSOC), which does not reference the documents submitted by the Veteran on May 28, 2010.  The Board concludes that the information submitted by the Veteran after the May 2010 SSOC contains additional evidence and argument relevant to the Veteran's claim.  

The AOJ did not issue another SSOC after receipt of this evidence.  See 38 C.F.R. §§ 19.9, 19.31(b), 19.37 (2010) (when a supplemental statement of the case is required and when additional evidence is submitted after issuance of a statement of the case (SOC) or SSOC)); see also Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003) (indicating that the governing statutes entitle the Veteran to one review of the evidence on appeal to the Secretary).  

In this regard, the Board sent the Veteran a letter in May 2011 asking if he wished to have his claim returned to the AOJ for reconsideration of the new evidence, or if he waived this option.  The letter expressly stated that the Veteran's claim would be returned to the AOJ if he did not respond.  In other words, the default action was to remand the Veteran's claim for reconsideration.  The Veteran has not responded to the May 2011 letter.  Therefore, the Veteran's claim for service connection for prostate cancer must be remanded to the AOJ for additional consideration of the evidence submitted by him on May 28, 2010, after the issuance of the May 11, 2010 SSOC.

Accordingly, the case is REMANDED for the following action: 

1.	Review the Veteran's claims file and the new evidence submitted by him on May 28, 2010, as well as any new information obtained subsequent to this remand.  

2.	Following completion of the above review, readjudicate the Veteran's claim for a service connection for prostate cancer, to include as due to exposure to Agent Orange.  If the Veteran's claim is not granted to the his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


